C. A. 11th Cir. [Certiorari granted, ante, p. 1073.] Order granting petition for writ of certiorari amended as follows: Certiorari granted limited to the following questions: “1. Whether state officials sued in their individual capacities under 42 U. S. C. § 1983 are entitled to qualified immunity unless they have violated statutory or constitutional rights ‘clearly established’ by a case presenting facts ‘materially similar’ to those in the plaintiff’s case. 2. Whether under the circumstances that must be taken as true at the summary judgment stage of this ease, tying a prisoner to a ‘hitching post’ violates ‘clearly established’ constitutional rights for purposes of qualified immunity under 42 U. S. C. § 1983.”